The Attorney              General of Texas
                                           February    22, 1978
JOHN L. HILL
Attorney General


                   Honorable Gibson D. Lewis                      Opinion NO. H- 1125
                   House of Representatives
                   P. 0. Box 2910                                 Re: Dues checkoffs         by em-
                   Austin, Texas 78769                            ployees   of     Tarrant    County
                                                                  Hospital District.

                   Dear Mr. Lewis:

                         You have requested our opinion concerning the authority of the Tarrant
                   County Hospital District to deduct union dues from an employee’s pay check
                   at his request. Tarrant County Hospital District is governed by article 4494n,
                   V.T.C.S., section 5 of which provides in part:

                                 The Commissioners Court shall appoint a Board of
                              Hospital Managers . . . , whose duties shall be to
                              manage, control and administer the hospital or hospital
                              system. . . .
                                 The administrator . . . shall supervise all of the work
                              and activities    of the District, and have general
                              direction of the affairs of the District, within such
                              limitations as may be prescribed by the Board.

                          Thus the Board of Managers and the Administrator are given broad
                   authority over the operation of a hospital district.    See Attorney General
                   Opinion WW-904 (1960). The powers of a district ” ‘are t%?asured by the terms
                   of the statutes which authorized their creation, and thev can exercise no
                   authority that has not been clearly granted by the legislature.’ It Lower
                   Nueces River Water Supply District v. Cartwright, 274 S.W.2d 199, 207x
                   Civ. App. - San Antonio 1954, writ ref’d n.r.e. quoting from Tri-City Fresh
                   Water Supply Dist. No. 2 v. Mann, 142 S.W.2d 945, 948 (Tex. 1940)); Attorney
                   General Ooinion C-660 (1966). This rule has been applied to limit the types of
                   services which may be provided by a hospital district.       Attorney General
                   Opinions H-31 (1973), M-256 (1968). However, in our view section 5 of article
                   4494n provides general authority      to the Board of Managers and the
                   Administrator to direct the authorized services of the district. See Attorney
                   General Opinions H-1087 (1977); M-1255 (1972); M-261 (1968); C-75m66).

                          Prior to the adoption of article 2372h-4, V.T.C.S., which permits certain
                   counties to make payroll deductions at an employee’s request for labor union




                                                      p.   4596
Honorable Gibson D. Lewis    -   Page 2    (H-1125)



and employee association dues and for credit union savings plans, this office had
indicated that a commissioners court was without power to authorize such
deductions.    Attorney General Opinions M-334 (1969); WW-llO7 (1961). Those
opinions, however, were based on the constitutional limitations on the authority of
commissioners courts and are not controlling here. In our opinion a dues checkoff
program at the request of its employees can be instituted by the Board of Managers
or the Administrator under the authority provided in section 5 of article 4494n.

                                  SUMMARY

           Hospital districts created pursuant to article 4494n may
           institute a dues checkoff program for their employees.




                                            Attorney General of Texas




DAVID M. KENDALL, First Assistant




Opinion Committee

jst




                                          p. 4597